             Case 3:18-cv-00292 Document 1 Filed 10/05/18 Page 1 of 2



                                  CAUSE NO. 2018DCV3176

ASTRO GATEWAY, LLC                             §                    IN THE DISTRICT COURT
     Plaintiff,                                §
                                               §
v.                                             §                  EL PASO COUNTY, TEXAS
                                               §
NATIONWIDE GENERAL                             §
INSURANCE COMPANY                              §
     Defendant.                                §                   210TH JUDICIAL DISTRICT

                       NOTICE TO STATE COURT OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       On October 5, 2018, Defendant Nationwide General Insurance Company filed its

Notice of Removal in the United States District Court for the Western District of Texas, El

Paso Division, captioned Civil Action No. 3:18-cv-00292; Astro Gateway, LLC v. Nationwide

General Insurance Company. This Court is respectfully requested to proceed no further in this

action, unless and until such time as the action may be remanded by order of the United States

District Court for the Western District of Texas. See 28 U.S.C. § 1446(d).

                                (Signatures on following page)
             Case 3:18-cv-00292 Document 1 Filed 10/05/18 Page 2 of 2



                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 - Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             NATIONWIDE GENERAL INSURANCE
                                             COMPANY




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CMRRR this the 5th day of October, 2018 to:

       William N. Allan, IV                                       #9414 7266 9904 2061 9333 91
       Allan, Nava and Glander, PLLC
       13409 NW Military Hwy, Suite 300
       San Antonio, Texas 78231
       serveone@ANGlawfirm.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                2
